ICJ_059_NuclearTests_NZL_FRA_1974-12-20_ORD_01_NA_03_FR.txt. ESSAIS NUCLÉAIRES (ORDONNANCE 20 XII 74) 537

tence de la Cour, et il n’a pas non plus invoqué un titre quelconque de
juridiction vis-à-vis de la France dans sa requête à fin d’intervention.

La Cour aurait dû statuer sur cette requête elle-même comme le lui
prescrit l’article 62 de son Statut et aurait dû, à mon avis, la rejeter pour
le motif que la condition de réciprocité qui accompagne l’acceptation de la
juridiction obligatoire de la Cour n’était nullement remplie entre Fidji et
la France.

M. DILLARD et sit Humphrey WALDOCK, juges, font la déclaration
commune suivante:

[Traduction ]

L’ordonnance dit que la Cour, ayant considéré ia demande de la
Nouvelle-Zélande comme désormais sans objet, n’a plus aucune suite à
donner à cette demande et qu’en conséquence il n’existe désormais plus
d’instance sur laquelle une intervention puisse se greffer. De ce fait, d’après
la Cour, la requête du Gouvernement fidjien tombe.

La conclusion découle logiquement de la prémisse. En tant que mem-
bres de la Cour, liés par la décision rendue en l'affaire des Essais nucléaires,
nous sommes donc tenus de voter pour l’ordonnance. II n’est manifeste-
ment pas possible que le Gouvernement fidjien intervienne à l’instance dès
lors que, en vertu de l’arrêt de la Cour, aucune instance n’existe.

Cela dit, nous nous sentons l’obligation de dire que nous n’acceptons
pas la prémisse sur laquelle repose la conclusion de la Cour. Comme
l’indique de façon détaillée l’opinion dissidente que nous présentons avec
nos collègues, nous ne souscrivons pas à la décision de la Cour selon
laquelle il n’y a aucune suite à donner à la demande formulée par la
Nouvelle-Zélande contre la France.

Si les vues de la minorité l’avaient emporté dans l’affaire Nouvelle-
Zélande c. France, il aurait fallu examiner la question de l’intervention de
Fidji afin de déterminer s’il existait un lien juridictionnel suffisant entre
Fidji et la France pour justifier l'intervention de Fidji en vertu de l’ar-
ticle 62 du Statut de la Cour. De plus, on aurait dû selon nous donner à
Fidji la possibilité de se faire entendre sur la question avant de prendre
une décision.

Il résulte de ce qui précède que, tout en nous estimant tenus de voter
pour l'ordonnance que rend la Cour, nous avons pour ce faire des motifs
qui diffèrent à certains égards de ceux que la Cour a avancés.

M. JIMÉNEZ DE ARÉCHAGA, juge, fait la déclaration suivante:

[Traduction]

J'ai voté pour le rejet de la requête par laquelle Fidji demandait à
intervenir en vertu de l’article 62 du Statut, mais pour un autre motif que

6
